Per Curiam : The application for leave to withdraw the plea, and to join in error, comes too late. The defendants were duly served with process, and after being thus brought into court, an attorney of this court appeared and filed the plea, upon which issue was joined, a trial had in the court below and the verdict returned to this court. It must be supposed, as the defendants were regularly brought into court, that they were cognizant of his acts and approved them, and they cannot be heard now to object that the attorney filing the plea had no authority. Motion denied. The defendants subsequently moved the court to dismiss the cause, upon the ground that there was no bond for costs filed prior to suing out the writ of error, the plaintiff in error being a non-resident. Per Curiam: After all these proceedings, the motion comes too late. Motion denied.